UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1176


CHRISTOPHER CHIN-YOUNG,

                    Plaintiff - Appellant,

             v.

UNITED STATES OF AMERICA; U. S. ARMY; U. S. MERIT SYSTEMS
PROTECTION BOARD; KATHLEEN COLE; ATTORNEY GENERAL OF THE
UNITED STATES; DENNIS CARL BARGHAAN, JR., Assistant United States
Attorney; ASHTON CARTER, DOD Secretary; PATRICK J. MURPHY, Secretary
of the Army; WILLIAM D. SPENCER, MSPB Clerk of the Board; DENISE PRICE;
LEROY LUNDGREN, Cyber-Security Directorate,

                    Defendants - Appellees.


Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Claude M. Hilton, Senior District Judge. (1:16-cv-01454-CMH-MSN)


Submitted: July 28, 2020                                          Decided: August 20, 2020


Before AGEE and FLOYD, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Christopher Chin-Young, Appellant Pro Se. Dennis Carl Barghaan, Jr., Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Christopher Chin-Young appeals the district court’s order granting Defendants’

post-remand motion to dismiss Chin-Young’s several claims related to his former federal

employment. * We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. See Chin-Young v. United States, No.

1:16-cv-01454-CMH-MSN (E.D. Va. Dec. 16, 2019). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                  AFFIRMED




       *
          After previously determining that a prior settlement agreement and a Merit
Systems Protection Board decision barred most of Chin-Young’s claims, we remanded the
matter to the district court to determine in the first instance, what, if any, additional claims
were not previously litigated. See Chin-Young v. United States, 774 F. App’x 106, 118
(4th Cir. 2019) (Nos. 17-2013/2017). On remand, the district court parsed through Chin-
Young’s complaint in compliance with our mandate and, after identifying several possible
claims, nonetheless found those claims to be meritless.

                                               2